342 S.E.2d 896 (1986)
316 N.C. 378
PINEHURST, INC. and Pinehurst Receivables Associates, Inc.
v.
O'LEARY BROTHERS REALTY, INC., Timothy W. O'Leary, and Dennis O'Leary.
No. 137P86.
Supreme Court of North Carolina.
April 7, 1986.
*897 Barrington, Allen & Pinnix, Raleigh, for defendants.
Petree, Stockton & Robinson, Charlotte, for plaintiffs.
John F. Maddrey, Asst. Atty. Gen, Raleigh, for State.

ORDER
Upon consideration of the petition filed by Defendants in this matter for discretionary review of the decision of the North Carolina Court of Appeals pursuant to G.S. § 7A-31, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of April 1986."
Upon consideration of the petition filed by Defendants in this matter for Writ of Supersedeas and Temporary Stay of the judgment of the Court of Appeals in this matter, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Denied by order of the Court in conference, this the 7th day of April 1986."